Pfeifer, J.
Background
{¶ 1} Appellee, Thomas M. Keenan, was found guilty of murdering Anthony Klann and was sentenced to death. 8th Dist. Cuyahoga No. 57565, 1990 WL 212119, *5, 7 (Dec. 27, 1990). This court reversed the conviction. 66 Ohio St.3d 402, 613 N.E.2d 203 (1993). Following a second trial, at which Keenan was convicted, the court of appeals affirmed Keenan’s conviction and death sentence. 8th Dist. Cuyahoga No. 67452, 1996 WL 476437 (Aug. 22, 1996). This court also affirmed the conviction and sentence of death. 81 Ohio St.3d 133, 136, 689 N.E.2d 929 (1998).
{¶ 2} Ultimately, after “a long and complex history,” the United States District Court for the Northern District of Ohio granted a writ of habeas corpus. Keenan v. Bagley, N.D.Ohio No. 1:10 CV 2139, 2012 WL 1424751, *3, 85 (Apr. 24, 2012). The court found that “Keenan was denied the right to due process pursuant to the Fourteenth Amendment as interpreted in Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), which forbids the prosecution from suppressing material information that is favorable to an accused.” Id. at *85. The court ordered the state of Ohio to either “set aside Keenan’s conviction for aggravated murder and [the attendant] death sentence” or “conduct another trial within 180 days” of the effective date of the court’s order. Id.
{¶ 3} New proceedings commenced in the trial court on June 7, 2012. Keenan filed a motion to dismiss, and on September 6, 2012, the trial court granted the motion, stating, “In light of the State’s egregious prosecutorial misconduct and the Brady violations in Keenan’s prior two trials, Keenan cannot receive the fair and Constitutional trial that he is entitled to today.” The judge also stated that although he had “an obligation to impose the least severe sanction that is *398consistent with the purposes of the rules of discovery,” he found that “Keenan’s case is the unique and extraordinary case where the prejudice created cannot be cured by a new trial.” The court dismissed the case with prejudice.
{¶ 4} The court of appeals affirmed, concluding that “we cannot state that the trial court’s decision to grant Keenan’s motion to dismiss the indictment with prejudice was so arbitrary, unreasonable, or unconscionable as to be an abuse of the trial court’s discretion.” 2013-0hio-4029, 998 N.E.2d 837, ¶ 38 (8th Dist.).
{¶ 5} We granted the state’s discretionary appeal. 138 Ohio St.3d 1413, 2014-Ohio-566, 3 N.E.3d 1215.
Analysis
{¶ 6} If anything, the district court’s assessment of the history of this case as “long and complex” is something of an understatement. By our count, at least 40 judicial decisions have been rendered in this case since the original murder conviction in 1989. Nevertheless, more are in the offing. We conclude that whether it is possible for Keenan to receive a fair trial remains to be seen and that the trial court’s decision to dismiss the case with prejudice was premature and, therefore, not justified. We remand to the trial court with instructions to proceed to trial.
{¶ 7} As did the court of appeals, we review the trial court’s decision under an abuse-of-discretion standard. See State v. Darmond, 135 Ohio St.3d 343, 2013-Ohio-966, 986 N.E.2d 971, ¶ 33, citing State v. Parson, 6 Ohio St.3d 442, 445, 453 N.E.2d 689 (1983). “A trial court abuses its discretion when it makes a decision that is unreasonable, unconscionable, or arbitrary.” Id. at ¶ 34, citing State v. Adams, 62 Ohio St.2d 151, 404 N.E.2d 144 (1980).
{¶ 8} The issue in this case is not whether Keenan’s rights have been violated — they have been, and that is why the district court granted the writ of habeas corpus. The issue is whether, given those violations, it is possible for Keenan to receive a fair trial. Obviously, this is a highly subjective determination, requiring the analysis of a voluminous record with appropriate adjustments for the absence of certain key witnesses who are now unavailable because they have died.
{¶ 9} “Without first giving the parties the opportunity to develop the record,” Darmond at ¶ 39, the trial court determined that it is impossible for Keenan to receive a fair trial. We consider that an abuse of discretion. Although it may not be possible for Keenan to receive a fair trial, it is impossible for us to reach that determination at this time.
{¶ 10} At oral argument, Keenan argued persuasively that the absence of Edward Espinoza (among others) as a witness will be detrimental to his efforts to *399defend himself. We do not doubt that this is true. The United States Supreme Court stated long ago in a ease involving murder and deceased witnesses that
[t]he fact that one party has lost the power of contradicting his adversary’s witness is really no greater hardship to him than the fact that his adversary has lost the opportunity of recalling his witness and explaining his testimony would be to him. There is quite as much danger of doing injustice to one party by admitting such testimony as to the other by excluding it.
Mattox v. United States, 156 U.S. 237, 250, 15 S.Ct. 337, 39 L.Ed. 409 (1895).
{¶ 11} That something is hard to do does not mean that it is unconstitutional. We understand that Keenan will have difficulties based on the passage of time, deceased witnesses, decreased memories, and so forth. But so will the state; for example, the late Mr. Espinoza was the state’s sole source of direct eyewitness testimony about Klann’s murder. In the event that these difficulties render it impossible for Keenan to defend himself, the trial court can at that time determine that a fair trial is not possible. But that day, if it comes, is in the future — at a minimum, after it is determined whether the state is able to establish its case in chief.
{¶ 12} In so holding, we reject the state’s argument that because the Brady violations led to the granting of the writ of habeas corpus, they cannot also serve as the basis of a dismissal with prejudice. It is possible for a Brady violation (or other type of discovery abuse) to be so severe, so detrimental to the interests of justice that it can be the basis for the granting of a great writ and for the subsequent granting of a motion for dismissal.
{¶ 13} We conclude that the trial court acted unreasonably, unconscionably, and arbitrarily when it found that it was impossible for Keenan to receive a fair trial, without first giving the parties the opportunity to develop the record. Accordingly, we reverse the judgment of the court of appeals and remand to the trial court with instructions for it to proceed to trial.
Judgment reversed, and cause remanded.
O’Connor, C.J., and Hensal and Kennedy, JJ., concur.
Pfeifer, J., concurs separately.
*400Lanzinger, French, and O’Neill, JJ., dissent.
Jennifer L. Hensal, J., of the Ninth Appellate District, sitting for O’Donnell, J.